Exhibit 10.13

SEVERANCE COMPENSATION AGREEMENT

Dated as of June 23, 2010

COMARCO, Inc., a California corporation (the “Company”)

and

Donald L. McKeefery (the “Executive”)

The Company’s Board of Directors (the “Board”) has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a change in control of the Company.

This Severance Compensation Agreement (this “Agreement”) by and between the
Company and the Executive sets forth the severance compensation which the
Company agrees it will pay to the Executive if the Executive’s employment with
the Company terminates under one of the circumstances described herein following
a “Change in Control” of the Company (as defined in Section 2).

1. Term. The term (“Term”) of this Agreement shall commence on the date hereof
and, subject to earlier termination pursuant to Section 3(b), 3(c) or 3(d)
hereof, shall end three (3) years following the date on which notice of
non-renewal or termination of this Agreement is given by either the Company or
the Executive to the other. Thus, this Agreement shall be renewable
automatically on a daily basis so that the outstanding Term is always three
(3) years following any effective notice of non-renewal or of termination given
by the Company or the Executive.

2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there has been a Change in Control of the Company while the
Executive is still an employee of the Company and (b) the Executive’s employment
by the Company terminates in the circumstances specified in Section 3(a). For
purposes of this Agreement, a “Change in Control” of the Company shall be deemed
to have occurred if (i) there shall be consummated (x) any consolidation or
merger of the Company (whether or not the Company is the continuing or surviving
entity) other than a consolidation or merger of the Company in which the holders
of the Company’s Common Stock immediately prior to the consolidation or merger
continue to have proportionate ownership of at least 50.1% of capital stock of
the surviving corporation eligible to vote in the election of directors
immediately after the consolidation or merger, or (y) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company other than to a
corporation in which the holders of the Company’s Common Stock immediately prior
to such transaction continue to have proportionate ownership of at least 50.1%
of the capital stock of such corporation eligible to vote in the election of
directors, or (ii) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company, or (iii) any person (as such
term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of more than 25% of
the Company’s outstanding shares of Common Stock, or (iv) during any period of
two consecutive years during the term of this Agreement, individuals who at the
beginning of the two year period constituted the entire Board do not constitute
a majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
a majority of the directors then still in office who were directors at the
beginning of the period or who were elected or nominated for election in the
manner provided herein.



--------------------------------------------------------------------------------

3. Termination Following Change in Control.

(a) Termination. If a Change in Control of the Company shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the compensation provided in Section 4 upon the subsequent
termination of the Executive’s employment with the Company within twenty-four
(24) months of such Change in Control, whether by the Executive or by the
Company, unless such termination is as a result of (i) the Executive’s death;
(ii) the Executive’s Disability (as defined in Section (3)(b) below); (iii) the
Executive’s Retirement (as defined in Section 3(c) below); (iv) the Executive’s
termination by the Company for Cause (as defined in Section 3(d) below); or
(v) the Executive’s decision to terminate employment other than for Good Reason
(as defined in Section 3(e) below). Notwithstanding any other provision
contained herein, in the event a Change in Control occurs in connection with a
sale of assets, Executive shall not be deemed to have been terminated by the
Company if the purchaser offers to continue Executive’s employment on terms
which would not constitute grounds for Executive to resign for Good Reason.

(b) Disability or Death. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive is absent from Executive’s duties with
the Company on a full-time basis for six months, the Company may elect to
terminate the Executive for “Disability’ by written notice to the Executive and
without liability to the Executive pursuant to this Agreement; provided,
however, that any such termination shall be effective only at the end of thirty
(30) days following the delivery of such notice and only if the Executive fails
to return to the full-time performance of duties by the end of such 30-day
notice period. In addition, this Agreement shall terminate immediately in the
event of the death of the Executive occurring at any time during the Term
hereof, and in such event the Company shall have no liability by reason of such
termination.

(c) Retirement. The Executive shall be deemed terminated automatically, without
liability to Executive pursuant to this Agreement, upon Retirement (as
hereinafter defined) of Executive without liability to the Company pursuant to
this Agreement. “Retirement” as used in this Agreement shall be deemed to occur
upon the Executive’s having reached such age as shall have been fixed in any
arrangement mutually established by the Company and the Executive.

(d) Cause. The Company may terminate the Executive, without liability to the
Executive pursuant to this Agreement, if the Executive’s employment with the
Company is terminated for Cause. For purposes solely of determining whether the
Company may terminate the Executive pursuant to this Section 3(d) without
liability to the Executive, the Executive shall be deemed to have been
terminated for “Cause” only if the Executive (1) has engaged in fraud,
misappropriation or embezzlement involving the Company, (2) is convicted of or
admits a felony or other offense involving dishonesty or moral turpitude, or
(3) willfully refuses to carry out a lawful written instruction of the Board
that is consistent with the Executive’s position and duties, which refusal
continues for a period of 30 days after the Executive has received a written
notice describing in reasonable detail the circumstances deemed by the Board to
constitute such refusal. Notwithstanding the foregoing, the Executive shall not
be deemed, for purposes of this Agreement, to have been terminated for Cause
unless and until (i) prior to a Change in Control, there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for that purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board), finding
that in the

 

2



--------------------------------------------------------------------------------

good faith opinion of the Board the Executive engaged in the conduct set forth
in the second sentence of this Section 3(d) and specifying the particulars
thereof in reasonable detail or (ii) after a Change in Control, there shall have
been delivered to the Executive a copy of a statement from the most senior
officer of the division for which Executive is employed (after reasonable notice
to Executive and an opportunity for the Executive, together with Executive’s
counsel, to be heard), finding in the good faith opinion of such senior officer
that the Executive engaged in the conduct set forth in the second sentence of
this Section 3(d) and specifying the particulars thereof in reasonable detail.

(e) Good Reason. The Executive may terminate the Executive’s employment for Good
Reason at any time after a Change in Control during the Term, provided that
(i) Executive has given the Company 30 days prior written notice of Executive’s
intent to terminate employment for Good Reason and the Company has not cured or
reversed the event giving rise to such Good Reason during such 30 day period,
and (ii) Executive resigns within 30 days following the expiration of such cure
period. For purposes of this Agreement, “Good Reason” shall mean any of the
following which occur without the consent of Executive:

(i) The Company has materially and adversely changed the Executive’s position,
duties or responsibilities as in effect immediately prior to a Change in Control
of the Company, or has removed the Executive from or failed to reelect the
Executive to any of such positions;

(ii) A reduction by the Company in the Executive’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
Term;

(iii) A material reduction in Executive’s Employee Benefits, taken as a whole,
from the Employee Benefits Executive received immediately prior to the Change in
Control. As used herein, Employee Benefits shall mean life insurance, accident,
disability and health insurance plans, 401(k), paid vacations, option/equity
plans and bonus plans;

(iv) The Executive’s relocation to a principal office more than 25 miles from
the location at which the Executive performed the Executive’s duties prior to a
Change in Control of the Company, except for required travel by the Executive on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations during the 12 months immediately
preceding a Change in Control of the Company;

(v) Any material breach by the Company of any provision of this Agreement;

(vi) Any failure by the Company to obtain the assumption of this Agreement by
any successor or assignee of the Company, unless the Company sells its assets
and the Company agrees in writing to retain its obligations hereunder to make a
Severance Payment; or

(vii) Any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective.

(f) Notice of Termination. Any termination of the Executive by the Company for
Disability pursuant to Section 3(b) or for Cause pursuant to Section 3(d) shall
be communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in this Agreement relied upon and which set
forth in reasonable detail the facts and circumstances claimed to provide a
basis

 

3



--------------------------------------------------------------------------------

for termination of the Executive’s employment under the provisions so indicated.
For purposes of this Agreement, no such purported termination by the Company
shall be effective without such Notice of Termination.

(g) Date of Termination. “Date of Termination” shall mean (i) if the Executive
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
30-day period) or (ii) if the Executive is terminated by the Company for any
other reason, the date on which a Notice of Termination is given.

4. Severance Compensation upon Termination of Employment. Subject to
Section 4(e) below, if within twenty-four (24) months following a Change in
Control, the Company shall terminate the Executive’s employment other than
pursuant to Section 3(b), 3(c) or 3(d), or if the Executive terminates
Executive’s employment for Good Reason pursuant to Section 3(e), then:

(a) Severance Payment.

(i) The Company shall pay to the Executive as severance pay a lump sum (the
“Severance Payment”), in cash, in full, within five (5) days following the
execution of the General Release (as defined in Section 5(c) below) by Executive
(or in the event a revocation period applies to such General Release, within
five (5) days following the expiration of such revocation period) of an amount
equal to (x) the Executive’s highest annual base salary in effect during the
12-month period immediately preceding the Date of Termination, and (y) the
Executive’s incentive compensation bonus that would otherwise be payable to the
Executive under the Company’s Bonus Plan then in effect for the year in which
the Date of Termination occurred assuming one hundred percent
(100%) satisfaction of all performance goals established under such Bonus Plan
for the Executive, multiplied by 1.00.

(ii) In the event that the Company asserts that the Executive has been
terminated for Disability pursuant to Section 3(b) or for Cause pursuant to
Section 3(d), the Executive may, within 30 days after Notice of Termination is
given to the Executive, notify the Company in writing that the Executive
disputes the basis for the termination. After such notice has been timely given
by the Executive, if either (x) the Executive prevails in Executive’s position
or (y) the Company changes its position and voluntarily pays the Severance
Payment to the Executive, then in either case as liquidated damages and not any
penalty the Company shall also pay to the Executive together with the Severance
Payment an additional amount equal to the Executive’s highest annual base salary
in effect during the 12-month period immediately preceding the Date of
Termination, pro rated on a daily basis for the period (not to exceed 6 months)
from the Date of Termination until the date on which the Company actually pays
the Severance Payment to the Executive.

(iii) The foregoing payments shall be in addition to any payments or other
compensation that would otherwise be payable to the Executive under any other
then existing Severance Plan of the Company. All payments hereunder shall be
made net of withholdings required by applicable federal, state or local laws.

(b) Stock Options. To the extent permitted by the plans or programs under which
the same were granted or awarded, all stock options not currently exercisable
held by the Executive will accelerate and become exercisable as of the Date of
Termination. However, if any such option constitutes “deferred compensation”
within the meaning of Section 409A (“Section 409A”) of the Internal Revenue Code
of 1986, as amended (the “Code”), and accelerated exercisability of such

 

4



--------------------------------------------------------------------------------

option would result in the imposition of interest, penalties and additional tax
in respect of such option under Section 409A, then such option shall not become
exercisable immediately by reason of this Agreement, but instead shall become
fully vested as of the Executive’s termination of employment and thereafter
become exercisable for all of the shares covered by the option and expire in
accordance with the option’s terms without regard to this Agreement.

(c) Restricted Stock. To the extent permitted by the plans or programs under
which the same were granted or awarded, all restrictions on any restricted
stock, including without limitation any vesting requirements on any unvested
stock, held by the Executive as of the Date of Termination shall be removed.

(d) Continuation of Benefits. The Company shall continue for a period of one
year from the Date of Termination to provide the following benefits to the
Executive on the same terms as provided to the Executive on the Date of
Termination:

(i) Participation in the Company’s medical, dental and vision plans;

(ii) Long-term disability insurance;

(iii) Life Insurance.

Notwithstanding the foregoing, any benefits payable under this subsection 4(d)
shall terminate at such time as the Executive becomes eligible for similar
benefits from any subsequent employer.

(e) Section 280G Limitation. To the extent that any or all of the payments and
benefits provided for in this Agreement constitute “parachute payments” within
the meaning of Section 280G of the Code and, but for this Section 4(e), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
aggregate amount of such payments and benefits shall be reduced such that the
present value thereof (as determined under the Code and applicable regulations)
is equal to 2.99 times the Executive’s “base amount” (as defined in the Code).
The determination of any reduction or increase of any payment or benefits under
this Section 4 Pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.

(f) Adjustments for Section 409A. Anything in this Agreement to the contrary
notwithstanding:

(i) No payment of cash or benefits under this Agreement which constitute
“deferred compensation” within the meaning of Section 409A shall be made or
delivered except following the Employee’s “separation from service” as defined
for purposes of Section 409A.

(ii) If at the time of the Employee’s separation from service within the meaning
of Section 409A, the Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and if any payment or benefit that the Employee becomes
entitled to under this Agreement is considered deferred compensation subject to
interest, penalties and additional tax imposed pursuant to Section 409A(a) as a
result of the application of Section 409A(a)(2)(B)(i), then no such payment
shall be payable or benefit shall be provided prior to the date that is the
earlier of (i) six months and one day after the Employee’s date of termination,
and (ii) the Employee’s death, and the initial payment or provision of benefit
shall include a catch-up amount covering amounts that would otherwise have been
paid during the first six-month period but for the application of this
Section 4(f). For purposes of the application of Section 409A, each payment
under this Agreement shall constitute a separate payment.

 

5



--------------------------------------------------------------------------------

5. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights;
Release.

(a) No Obligation to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor, except as set forth in Section 4(d),
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

(b) No Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Executive’s existing rights, or rights which
would accrue solely as a result of the passage of time, under any Benefit Plan,
Incentive Plan or Securities Plan, employment agreement or other contract, plan
or arrangement.

(c) Release. The Executive’s entitlement to receive the payments and other
benefits specified in Section 4 shall be conditioned on Executive’s prior
execution and delivery of a General Release in the form attached as Exhibit A to
this Agreement within sixty (60) days of the date of Executive’s termination of
employment (the “General Release”).

6. Successors and Assigns.

(a) The Company. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee to its business and/or assets
as aforesaid which (i) assumes the obligations of the Company under this
Agreement , (ii) which otherwise becomes bound by all of the terms and
provisions of this Agreement by operation of law or (iii) which offers to employ
Executive in connection with a sale of assets which constitutes a Change in
Control so long as the Company agrees to retain its obligations under this
Agreement in the event Executive is subsequently terminated by such purchaser or
resigns for Good Reason. If at any time during the term of this Agreement the
Executive is employed by any corporation a majority of the voting securities of
which is then owned by the Company, such indirect employment of the Executive by
the Company shall not excuse the Company from performing its obligations under
this Agreement as if the Executive were directly employed by the Company, and
the Company agrees that it shall pay or shall cause such employer to pay any
amounts owed to the Executive pursuant to Section 4 hereof, notwithstanding any
such indirect employment relationship.

(b) The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there is no such designee, to the Executive’s estate.

7. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered, one business day after being sent for overnight
delivery by a nationally recognized overnight courier or three business days
after being mailed by United States registered mail, return-receipt requested,
postage-prepaid, addressed as follows:

If to the Company:

Comarco, Inc.

25541 Commercentre Drive

Lake Forest, California 92630

Attn: Chief Executive Officer

If to the Executive:

Donald L. McKeefery

25541 Commercentre Drive

Lake Forest, California 92630

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

 

6



--------------------------------------------------------------------------------

8. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provision or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11. Arbitration, Legal Fees and Expenses. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Orange County, California, under the rules of the American Arbitration
Association; and a judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and or any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The Executive’s reasonable legal fees and expenses shall be paid by
the Company if the Executive prevails in any such contest or dispute. Any such
claim for reimbursement must be made, if at all, not later than the end of the
calendar year following the calendar year in which incurred and shall be
reimbursed promptly, but in any event not later than by the last day of such
following calendar year. The amount of expenses eligible for reimbursement
during any calendar year shall not affect the amount eligible for reimbursement
during any other calendar year.

12. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

 

7



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supercedes all prior severance agreements between the Executive
and the Company. The Executive and the Company agree that no term, provision or
condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by the written agreement of the
Executive and the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“COMPANY”         “EXECUTIVE” COMARCO, INC.            By:   

/s/ Samuel M. Inman, II

          

/s/ Donald L. McKeefery

Name:    Samuel M. Inman, II         Name:    Donald L. McKeefery Title:   
Chief Executive Officer           

 

8



--------------------------------------------------------------------------------

Exhibit A

FORM OF GENERAL RELEASE

                    , a                      corporation (“Company”) and
                     (“Employee”) hereby agree to enter into this General
Release as of the date indicated below.

1. The Employee and the Company are parties to that certain Severance
Compensation Agreement dated as of             ,          (the “Severance
Agreement”) pursuant to which Employee is entitled to receive certain severance
payments and other benefits in the event of Employee’s termination after a
“Change in Control” (as defined in the Severance Agreement) pursuant to the
terms and conditions of the Severance Agreement (such payments and other
benefits are referred herein collectively as the “Separation Benefits”).
Employee is entering into this Agreement pursuant to Section 5(c) of the
Severance Agreement.

2. Employee represents that he/she is signing this Agreement voluntarily and
with a full understanding of and agreement with its terms, for the purpose of
receiving the Separation Benefits.

3. Employee agrees that he/she is not entitled to receive, and will not claim,
any right, benefit, or compensation other than what is expressly set forth in
the Severance Agreement, and hereby expressly waives any claim to any
compensation, benefit, or payment which is not expressly referenced in the
Severance Agreement. Employee will cooperate fully with an amicable and
professional transition of all accounts and/or responsibilities. In addition,
Employee represents that he/she has returned to the Company all files, records,
credit cards, keys, equipment, and any other Company property or documents
maintained by him/her for the Company’s use or benefit.

4. In exchange for the Separation Benefits, Employee promises:

(a) To the extent not previously disclosed by the Company, to keep this
Agreement and Severance Agreement and their contents in complete confidence and
not to disclose the fact or terms of this Agreement or the Severance Agreement
or the fact or amount of the Separation Benefits to any person, including any
past, present, or prospective employee of the Company; and

(b) Not to disparage the Company or its products, services, or management.

5. Employee does hereby, for himself/herself and his/her heirs, successors and
assigns, release, acquit and forever discharge the Company, and its officers,
directors, managers, employees, representatives, related entities, successors,
and assigns (the Released Parties), of and from any and all waivable claims,
actions, charges, complaints, causes of action, rights, demands, debts, damages,
or accountings of whatever nature, known or unknown, which he/she or his/her
heirs may have against such persons or entities based on any actions or events
which occurred prior to his/her “Date of Termination” (as defined in the
Severance Agreement), including but not limited to those related to, or arising
from, Employee’s employment with the Company or the ending thereof This release
includes any and all waivable claims for violation of any law prohibiting
discrimination, for violation of any law governing payment of wages, including
commissions, torts, and for breach of any express or implied contract or
covenant This Release does not apply to Employee’s right to receive the
Separation Benefits or to retirement benefits that have vested and accrued prior
to the Date of Termination, or prohibit employee from participating in the
investigation of an administrative charge or complaint by a federal or state
agency.

 

A-1



--------------------------------------------------------------------------------

In exchange for material portions of the Separation Benefits and in accordance
with the Older Workers Benefit Protection Act, Employee hereby knowingly and
voluntarily waives and releases all rights and claims, known and unknown,
arising under the Age Discrimination In Employment Act of 1967, as amended,
which he/she might otherwise have had against any of the Released Parties based
on any act or omission which occurred on or before the date this Agreement is
signed by Employee.

6. It is further understood and agreed that as a condition of this Agreement,
Employee is waiving any rights he/she might have under any law designed to
protect the waiver of unknown claims, such as Section 1542 of the Civil Code of
the State of California, which provides as follows:

“A General Release does not extend to claims which a creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

7. This Agreement contains all of the terms, promises, representations, and
understandings made between the parties and supersedes any previous
representations, understandings, or agreements with respect to the subject
matter hereof, except for any agreement by Employee regarding confidentiality
and/or protection of Company information, property, or trade secrets and the
Severance Agreement, which agreement(s) shall continue in full force and effect.
This Agreement may not be changed or modified in any way, except in a writing
signed by the Chief Executive Officer of the Company and Employee.

8. Employee understands that he/she is waiving legal rights by signing this
Agreement, and has consulted with an attorney and/or other persons to the full
extent he/she wanted to do so before signing this Agreement.

9. Employee is hereby advised that he/she (a) may consult with an attorney prior
to signing this Agreement, and (b) has 21 days in which to consider and accept
this Agreement by signing this Agreement, which should then be promptly returned
to the Chief Executive Officer of the Company. In addition, Employee is advised
that he/she has a period of 7 days following his/her signing of this Agreement
in which he/she may revoke the Agreement. If Employee timely revokes this
Agreement, he/she will not receive the Separation Benefits under the Severance
Agreement. If Employee does not advise the Company (by a writing received by the
Chief Executive Officer of the Company within such 7-day period) of his/her
intent to revoke the Agreement, the Agreement will become effective and
enforceable upon the expiration of the 7 days (“Effective Date”).

10. This Agreement will be interpreted, enforced and governed by and under the
laws of the State of California. Any dispute regarding the validity or terms of
this Agreement or any aspects of Employee’s employment with the Company,
including termination, or any other dispute between these parties shall be
resolved by arbitration pursuant to the arbitration provisions contained in
Section 11 of the Severance Agreement. The only exception to this promise to
arbitrate is a claim by either party for injunctive relief pending arbitration.
The arbitration will be held in the city in which Employee last worked, unless
the parties agree otherwise.

 

A-2



--------------------------------------------------------------------------------

This General Release is signed this      day of         , 20    .

 

“Employee”

 

“Company” [NAME OF COMPANY] By:  

 

Name:  

 

Title:  

 

 

A-3